SSCOCW Y3 f.,

pee
NPOCOUWUMN AUN BWNHPH

Za

23

24

25

26

27

28

29

30

31

32

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 1 of 35. PagelD #: 1

Edward D. Fagan, Applicant Pro Se
590 NE Wavecrest Way, Boca Raton, FL 33432 lo AH & 12
Tel, (561) 757-5432 Email: faganinternational@gmail.com
UNITED STATES DISTRICT COURT) (iii) |
NORTHERN DISTRICT OF OHIO

CASE # foggy ce.
In Re: oly jij tC 7 7 a4
Application of EDWARD D, FAGAN, | oa
pursuant to 28 U.S.C. § 1782 for Judicial Assistance in |
obtaining evidence from (i) HUNTINGTON NATIONAL |

BANK and DAVID GORY and (ii) J. P. MORGAN ;

CHASE BANK and JOHNBULL EJOVI JUDGE POLSTE R
|

 

 

for use in a Foreign Tribunal and Proceeding

 

APPLICATION FOR JUDICIAL ASSISTANCE
PURSUANT TO 28 U.S.C. § 1782 TO AID IN FOREIGN PROCEEDING

EDWARD D. FAGAN (hereinafter “Applicant”), acting as a pro se Applicant, hereby
makes the following application for limited judicial assistance pursuant to 28 U.S.C. § 1782 to
aid in the Foreign Proceeding(s) which is currently pending in and under ongoing criminal
investigation in the Republic of South Africa (SAPS Sinoville Case # 3471/1/2019) related to the
commission of a “Nigerian Type Internet & Bank Fraud” through which Applicant, his
predecessors and partners were solicited to send monies to various banks, including
HUNTINGTON NATIONAL BANK (“HUNTINGTON”) and JP MORGAN CHASE
(“CHASE”) for the benefit of individuals including DAVID GORY (“GORY”) and JOHNBULL
EJOVI (“EJOVI”) which monies they believed were being sent to acquiring a lawful interest in
an estate, property and other assets and the evidence sought in this Application is in the custody,
possession and/or control of witnesses (i) HUNTINGTON and GORY and (ii) CHASE and
EJOVI each of which can be found in this this District and each of which were used in the fraud

against Applicant, his predecessors and partners and respectfully shows the Court the following:

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 2 of 35. PagelD #: 2

INTRODUCTION

1, There is an ongoing criminal investigation in the Republic of South Africa (SAPS
Sinoville Case # 3471/1/2019) related to the operation of domains and emails — i.e.
draftissue.com (pretending to be a Chase Bank domain) and fddic.com (pretending to be the
Federal Deposit Insurance Corporation) domains and associated email addresses were used with
other similarly fake domains and associated email addresses in the commission of a massive
coordinated Internet Fraud through which Applicant, his predecessors and partners were
defrauded out of millions of dollars.

2. The fraud included fake documents and instructions being sent from the persons /
entities who were behind the fake domains and associated email addresses, including the ones
that are being investigated and prosecuted in South Africa and which led/directed Applicant, his
predecessors and partners to send / wire monies to banks and account holders such as (i)
HUNTINGTON and GORY and (ii) CHASE and EJOVI,

3. This Application is to get information from (ij) HUNTINGTON and GORY and
(ii) CHASE and EJOVI that will identify the persons / entities behind the above domains and
email addresses, who / which are the persons who gave the instructions to send monies to (i)
HUNTINGTON and GORY and (ii) CHASE and EJOVI.

4, Witnesses (i) HUNTINGTON and GORY and (ii) CHASE and EJOVI have
evidence that will assist the South African investigators and prosecutors as they pursue and bring
to justice those persons / entities who / which are behind the fake domains, the fake email
addresses and the fake documents that were used to solicit Applicant, his predecessors and

partners to wire thousands of dollars that Applicant, his predecessors and partners believed were

 

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 3 of 35. PagelD #: 3

to be used to repatriate the estate monies, assets and properties.

5. This Application for Judicial Assistance is to obtain evidence as allowed pursuant
to Section 1782(a), and the US Supreme Court in Jntel v. Advanced Micro Devices, Inc., 542
U.S. 241 (2004) so that the evidence obtained from persons and entities residing and/or found
within this judicial district so that evidence “ . . . for use in a proceeding in a foreign or
international tribunal, including criminal investigations conducted before formal accusation.”

6, This Application relates to a “Nigerian Type Internet Fraud” through which
emails were sent from fake domains and fake email addresses associated with the fake domains
(some of which pretended to be from Chase Bank, Bank of America, Fidelity Investments, the
Federal Deposit Insurance Corporation) and fake documents purportedly from those entities.

7, These fake domains, fake email addresses and fake documents were used to
defraud Applicant and his partners and predecessors into sending millions of dollars in an effort
to secure the repatriation of the Inheritance Monies to which they believed they were acquiring a
lawful interest but which monies were instead sent to banks such as HUNGTINGTON and
CHASE and account holders such as GORY and EJOVI, who / which had nothing to do with the
purported assets or alleged repatriation of the Inheritance monies.

8. Applicant, his predecessors and partners were tricked into sending monies to (i)
HUNGTINGTON at which GORY had an account and (ii) CHASE at which EJOVI had an
account.

9, Specifically, the wire transfers that were sent included (i) January 3, 2018 transfer
of $15,000.00 to Account # XXXXXXX9922 at HUNTINGTON with account beneficiary as

GORY and (ii) February 9, 2017 transfer of $35,000.00, February 10, 2017 transfer of

 

 

in Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbult Ejovi for use in a Foreign Tribunal and Proceeding - - Page 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 4 of 35. PagelD #: 4

$37,000.00 and March 2, 2017 transfer of $15,000.00 to Account # XXXXXX1725 at CHASE
with account beneficiary as EJOVI.

10. HUNTINGTON and GORY and CHASE and EJOVI had nothing to do with the
purported assets or alleged repatriation of the Inheritance monies.

11. The persons / entities that are being investigated and prosecuted in South Africa
in SAPS Sinoville Case # 347/01/2019 used (i) HUNGTINGTON and GORY and (ii) CHASE
and EJOVI to receive hundreds of thousands of dollars that were fraudulently solicited from
Applicant, his predecessors and partners to repatriate the estate monies, assets and properties but
which monies were later transferred on to the real persons / entities behind the fraud.

12. The real persons / entities behind the fraud had Applicant, his predecessors and
partners send monies to (i) HUNTINGTON and GORY and (ii) CHASE and EJOVI so as to
conceal their true identity of themselves and all others who were behind the “Nigerian Type
Internet & Bank Fraud”.

13. The South African investigators and prosecutors will use the evidence from this
Application to assist them in identifying the connection between the South African
persons/entities involved which used the domains and associated emai! and domains with the
persons who directed that wire transfers be sent to (3) HUNTINGTON and GORY and (ii)
CHASE and EJOVI and to ultimately bring these people to justice and shut down the fraud.

14, The evidence sought is in the custody, possession and/or control of (i)
HUNTINGTON and GORY and (ii) CHASE and EJOVI and is relevant to investigation by
South Africa Police Services — SAPS Sinoville Case No. 347/01/2019 and their future

prosecutions.

 

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from {i}
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 4

 
10

11

12

13

14

15

16

17

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 5 of 35. PagelD #: 5

15. The South African investigators and prosecutors have already confirmed to
Applicant that they welcome the evidence that can be gathered through this Application.

16. While the evidence sought is primarily for use the South African Foreign
Proceeding in which Applicant is the original complaining witness in SAPS Sinoville Case #
347/01/2019 that is underway in the Republic of South Africa by the South African Police
Services ~ Serious Commercial Crimes Unit — and in which the South African authorities are
bringing in South African Interpol due to the international nature of the wrongdoings, the
evidence will assist with other investigations that Applicant learned of after the commencement
of the South African Case SAPS Sinoville Case # 347/01/2019. The evidence will also be used
(i) to assist the FBI Field Office in New Orleans which is investigating these exact crimes and
internet fraud and in which Applicant has an interest and for which the FBI continues to request
Applicant’s assistance, information and evidence and (ii) the Royal Canadian Mounted Police
(RCMP) investigation also commenced before Applicant’s involvement and pending in Canada.

17. The scam / fraud committed against Applicant, his predecessors and partners,
started in or about 2016 and is ongoing, !

18. The scam/fraud was a variations of what cyber-crime and the law enforcement

experts refer to as the “419 Letter Scam” 7, “Romance Scam” ? and “Advance Fee Scam” 4 which

 

Applicant has been a victim of this fraud since early 2019. Applicant acquired and owns 100 %

of the rights of others including Russ Daneluk (victim of this fraud starting in late 201 6/early 2017) who
was solicited through the emails and domains that sent the fake documents and the instructions as to
where the wire transfers were to be sent.

; https://www. fbi.gov/scams-and-safety/common-fraud-schemes/nigerian-letter-or-4 19-fraud -
Nigerian letter frauds combine the threat of impersonation fraud with a variation of an advance fee
scheme in which a letter mailed, or e-mailed, from Nigeria offers the recipient the “opportunity” to share
in a percentage of millions of dollars that the author—a self-proclaimed government official—is trying to
transfer illegally out of Nigeria.

 

 

fn Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 5

 

 
10

11

12

13

14

15

16

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 6 of 35. PagelD #: 6

include persons/entities connections to Nigeria, who have target persons in the United States and
Canada and which use private persons, banks, shipping, travel and other companies through
which the scammed monies are transferred.

19. Applicant has been told by the South African investigators and prosecutors that
the Nigerian Type Internet & Bank Fraud to which Applicant, his predecessors and partners fell
victim is one of the most sophisticated and longest running “Nigerian type” internet bank scams.

20. The evidence from this Application will also assist the FBI New Orleans Field
Office investigations which in some areas appear to overlap and the investigators wish to
cooperate with one another to ensure that the fraud is stopped and that those persons/entities
involved and/or which benefitted from the fraud are brought to justice.

21. This Application seeks specific/limited information related to the wire transfers
by Applicant’s partners and predecessors including (i) the January 3, 2018 transfer of $15,000.00
to Account # XXXXXXX9922 at HUNTINGTON with account beneficiary as GORY and (ii)
the February 9, 2017 transfer of $35,000.00, February 10, 2017 transfer of $37,000.00 and
March 2, 2017 transfer of $15,000.00 to Account # XXXXXX1725 at CHASE with account

beneficiary as EJOVL >

 

; https://en.wikipedia,org/wiki/Romance_scam - A romance sean is a confidence trick involving

feigning romantic intentions towards a victim, gaining their affection, and then using that goodwiil to
commit fraud. Fraudulent acts may involve access to the victim's money, bank accounts, credit cards,
passports, e-mail accounts, or national identification numbers; or forcing the victims to commit financial
fraud on their behalf. In many instances, a mail-order bride scam will also bait the victim into
committing felonies to establish citizenship for the perpetrator.
https://www.fbi.gov/scams-and-safety/common-fraud-schemes/advance-fee-schemes - An
advance fee scheme occurs when the victim pays money to someone in anticipation of receiving
something of greater value—such as a loan, contract, investment, or gift—and then receives little or
nothing in return.
5 There are / were other transfers to HUNTINGTON with account beneficiary as GORY and
CHASE with account beneficiary as EJOVI. These wire transfers are representative of them all.

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C, § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntingion Bank and David Gory and (if) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 6

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 7 of 35. PagelD #: 7

22. The evidence that is in the possession of (i) HUNTINGTON and GORY and (ii)
CHASE and EJOVI will or should show the persons or entities who were behind the fraud
against Applicant, his predecessors and partners and how the transfers to (i) HUNTINGTON and
with the account beneficiary as GORY and (ii) CHASE with the account beneficiary as EJOVI
were connected to the domains and emails that are the subject of the South African foreign
proceeding — SAPS Sinoville Case # 347/01/2019 investigations and future prosecution.

23. Applicant is not seeking to circumvent any relevant evidence gathering laws.

24. — Applicant is not on a fishing expedition.

25. Applicant is not looking for persons or entities against whom/which civil claims
can be brought.

26. Applicant is looking for information that will assist in the ongoing investigations
and future prosecutions in South Africa foreign proceeding — SAPS Sinoville Case #
347/01/2019. The evidence will also assist the FBI New Orleans Field Office investigations.
The South African and FBI investigations are both directed at the Nigerian Internet / Banking
Fraud to which Applicant, his predecessors and partners fell victims and the investigation appear
to overlap.

27. The request for the specific information in the Application, i.c. information
related to the monies that were transferred as set forth in § 21 above to (:) HUNTINGTON with
the account beneficiary as GORY and (ii) CHASE and with the account beneficiary as EJOVI,
came in part from South African Police Services lead investigator in SAPS Sinoville Case #
347/01/2019,

28. Capt. Chiloane confirmed that the information and documents requested from

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Forcign Tribunal and Proceeding - - Page 7

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 8 of 35. PagelD #: 8

entities such as (i) HUNTINGTON with account beneficiary as GORY and (ii) CHASE with the
account beneficiary as EJOVI - which entities must have the Know Your Customer (“K YC”) and
due diligence documents to show from whom and for what reason the wire transfers were made
and documents showing to whom/where monies were later transferred onward.

29. This evidence, information and documents wil! assist the South African Police
Services — SAPS Sinoville Case # 347/01/2019 - investigators and prosecutor prove the fraud
cases and ensure that all the persons / entities involved in and who / which benefitted from the
fraudulent scheme are brought to justice.

30. The request is not overly broad or burdensome and is limited to information
related to the transfers as set forth in § 21 above, i.e. (i) the transfers made to HUNTINGTON
with the account beneficiary as GORY and (ii) the transfers to CHASE with the account
beneficiary as EJOVI.

31. South African Police Services Capt. Eric Chiloane confirmed in his March 1
Email that the evidence that should be forthcoming from this Application is welcome and will be
helpful in the investigation and future prosecutions in SAPS Sinoville Case # 347/01/2019.

EXHIBITS IN SUPPORT OF APPLICATION

32. Exhibit 1 - copies of the March 1 and 27, 2019 emails from South Africa Police
Services — Serious Commercial Crimes Unit - Capt. Eric Chiloane - leading the South African
Police Services Sinoville Case # 347/01/2019. In the March 1, 2019 Email, Capt. Chiloane
confirms the existence of the complaint, investigation and future prosecutions; and that the South
Africa Police will welcome evidence that can be secured through the US Courts and that

evidence will be used in the future prosecutions. The March 27, 2019 Email confirms that the

 

 

In Re: Application of Edward Pagan against pursuant to 28 U.S.C, § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page &

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #: 1 Filed: 05/16/19 9 of 35. PagelD #: 9

South African Police are looking to bring Interpol into the case as it involved an international
fraud and Cover Sheet of South African Case file.

33. Exhibit 2 - copies of the emails from the FBI Special Agent Bradford leading the
New Orleans Field Offices investigation. The other is being conducted by the Royal Canadian
Mounted Police, the details of which Applicant is currently unaware.

34. Exhibit 3 - copy of the Assignment of Russ Daneluk to Applicant.

35. Exhibit 4 - shows some of the fake emails sent from domain — draftissue.com —
pretending to be “Chase Bank” which is part of the South African Police Services Foreign
Proceeding SAPS Sinoville Case # 347/01/2019 and is the subject of this Application.

36. Exhibit 5 - shows some of the fake emails sent from domain — fddic.com —
pretending to be the Federal Deposit Insurance Corporation which is part of the South African
Police Services Foreign Proceeding SAPS Sinoville Case # 347/01/2019 and is the subject of this
Application.

37, Exhibit 6 - shows some of the wire transfers that were sent including (i) January
3, 2018 transfer of $15,000.00 to Account # XKXXXXX9922 at HUNTINGTON with account
beneficiary as GORY and (ii) February 9, 2017 of $35,000.00, February 10, 2017 transfer of
$37,000.00 and March 2, 2017 transfer of $15,000.00 to Account # XXXXXX1725 at CHASE
with account beneficiary as EJOVI.

FACTS RELATED TO THE APPLICATION

38. Applicant, his predecessors and partners are recognized by the South African

Police Services ~ SAPS Sinoville Case # 347/01/2019 as victims of a Nigerian fraud.

39. The fraudulent scheme involved requests for monies made through emails sent to

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 9

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 10 of 35. PagelD #: 10

and by a woman named “Kari Peters” (hereinafter “Peters”) who was allegedly an heir to
inheritance assets that were held in Nigeria but which could be transferred to the United States.

40. Applicant, his predecessors and partners were told that (i) the Inheritance Monies
and Assets to which Peters was allegedly entitled allegedly came from Peter’s father (Grant
Peters) and Peters claimed the monies and assets were lawfully earned by her father as a result of
his alleged contracting business(es) in Africa; (ii) Peters came to know a Canadian national —
Paul Corkum (hereinafter “Paul”) - a paraplegic living in Ottawa Canada, who Peters allegedly
met from her mother; and (iii) if Peters and Corkum were engaged to be married, Corkum would
be assigned the rights to the Inheritance Monies and Assets allegedly due to Peters.

41. Peters and Corkum involvement in this matter began in 2016 and continues to the
present.

42. Applicant, his predecessors and partners only became involved in 2017.

43. Prior to Applicant’s, his partners’ and predecessors’ involvement, Peters and
Corkum got Corkum’s brother (Ken Corkum), his wife Kate O’Neill and their relatives to
transfer monies in furtherance of the fraud.

44, The fraud was this: To get the alleged Inheritance Monies and Assets transferred
into accounts that would be in their names, Peters and Corkum allegedly had to pay certain
monies for fees, services, customs, duties and other charges.

45, Prior to approaching Applicant, his predecessors and partners, Peters, Corkum
and Corkum’s relatives (Ken Corkum, Kate O’Neil and others) allegedly exhausted all their
resources and allegedly did not have the necessary additional monies to complete the transfer.

46, In late December 2016 or early January 2017, Peters, Corkum and Ken Corkum

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii} Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page /0

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 11 of 35. PagelD #: 11

approached Applicant, his predecessors and partners to induce them to the possibility of
acquiring the Inheritance Monies and Assets by providing additional assistance and monies.

47. Applicant, his predecessors and partners were offered rights and interests to the
Inheritance Monies and Assets in exchange for which Applicant, his predecessors and partners
would provide additional monies, resources and assistance to get the Inheritance Monies and
Assets transferred into account(s) where they could be legally distributed to Peters, Corkum and
Applicant, his predecessors and partners.

48. Using fake email addresses sent from fake domain names (masquerading as Chase
Bank, Bank of America, Fidelity Bank, the Federal Deposit Insurance Corporation) including the
domains and emails that are part of the South African criminal investigation and proceeding
SAPS Sinoville Case # 347/01/2019, Applicant, his predecessors and partners were sent fake
documents in which Peters purportedly transferred her interests in the Inheritance Monies and
Assets to Corkum, who in turn transferred his interests to Applicant’s partners / predecessors.

49, On their face, the documents presented to Applicant, his predecessors and
partners appeared to be legitimate and there appeared to be no reason to doubt that the
Inheritance Monies and Assets existed and could be legally transferred.

50. Atall times, Applicant, his predecessors and partners believed that the Inheritance
Monies and Assets existed, that the rights to the monies were legitimate and that they could
lawfully acquire an interest in the monies and assets.

51. Atall times, Applicant, his predecessors and partners were committed to the fact
that before anyone was entitled to receive and take any of the Inheritance Monies and Assets that

all taxes, customs duties, transfer fees and other government and regulatory compliance

 

 

In Re; Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 1!

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 12 of 35. PagelD #: 12

requirements were met and that when the money was actually transferred, it would be clean and
not the subject of any illegal or unlawful activity.

52, Applicant, his predecessors and partners considered this to be a lawful business
investment to which they would contribute time, energy and monies in exchange for the return of
the Inheritance Monies and Assets.

53. Peters and Corkum gave Applicant, his predecessors and partners documents and
information that they claimed were given to them by persons / entities who were allegedly
responsible for getting the Inheritance Monies and Assets released.

54. Unbeknownst to Applicant, his predecessors and partners, the persons / entities
who allegedly gave the information to Peters and Corkum were behind, part of and benefitted
from the Nigerian fraudulent scheme and that the documents and information give to Applicant,
his predecessors and partners was intended to mislead Applicant, his predecessors and partners
into believing that the alleged Inheritance Monies and Assets actually existed when they did not.

55. Further, the persons / entities sought to deceive Applicant, his predecessors and
partners, into believing that if they paid the fees as per the instructions transferred through Peters
and Corkum that the Inheritance Monies and Assets would actually be released.

56. Applicant, his predecessors and partners were told that what was needed to ensure
the transfer of the inheritance monies was the payment of various fees, invoices, costs or other
monies to persons and entities who had accounts at various banks in the United States.

57. Applicant, his predecessors and partners were presented with various documents
all of which were transmitted by email or text messages and in which the domain names, email

addresses and documents themselves appeared on their face to be authentic.

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (if) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 12

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 13 of 35. PagelD #: 13

58, | The documents and information presented to Applicant, his predecessors and
partners, were fakes and were part of a scheme designed and intended to trick Applicant, his
predecessors and partners to transfer monies to accounts throughout the United States, which
monies were then transferred onward to the persons / entities behind this Nigerian fraud or were
used to pay invoices for services related to different parts of the Nigerian Fraud.

59. As relates to this Application, Applicant, his predecessors and partners were
directed to send the wire transfers as set forth in § 21 above to (i) HUNTINGTON with GORY
as the beneficiary or account holder and (ii) CHASE with EJOVI as the beneficiary or account
holder.

60. Using fake, forged and false documents, Applicant, his predecessors and partners
were “tricked” into sending the wire transfers as set forth in {21 above to (1) HUNTINGTON
with GORY as the beneficiary or account holder and (ii) CHASE with EJOVI as the beneficiary
or account holder.

61. Applicant, his predecessors and partners were told that the transfers as set forth in
{| 21 above were to secure repatriation of the Inheritance Monies and Assets in which Applicant,
his predecessors and partners acquired an interest.

62. Applicant, his predecessors and partners were not told that any of the transfers
they were instructed to send were to ship goods or pay for other transportation or travel or other
costs to Nigeria or anywhere.

63. This relief requested will help the South African Police Services - SAPS Sinoville
Case # 347/01/2019 investigation and future prosecutions, as well as the FBI, the RCMP and

other law enforcement agencies they will get involved, (i) prosecute the fraud; (ii) make their

 

 

Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 13

 

 

 
10

11

12

13

14

15

16

17

18

19

20

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 14 of 35. PagelD #: 14

cases against the persons / entities involved with the scheme; (iii) identify all the persons/entities
involved with the fraud; (iv} shut down the fraud and (v) hold accountable all the persons and
entities who are / were behind and /or benefitted from the scheme.

64. South African Police Services Capt. Eric Chiloane told Applicant that banks such
as HUNTINGTON and CHASE to which monies were wired by Applicant, his predecessors and
partners would have important and relevant information about the fraud and that information
could be gleaned from knowing where the monies were transferred (if they were transferred
onward) out of the original accounts.

65. The identity of some of the persons / entities involved with the scheme have been
discovered. These persons / entities who / which are currently under investigation by South
African Police SAPS Sinoville Case # 347/01/2017 and others are under investigation by the FBI
New Orleans Field Office.

66, Applicant, his predecessors and partners have no available recourse and no ability
on their own to secure the evidence related the transfers referred to above in FJ 12 & 13,
specifically (i) the three transfers to HUNTINGTON with GORY as the beneficiary or account
holder and (ii) the three CHASE with EJOVI as the beneficiary or account holder that
Applicant’s partners and predecessors were tricked into wiring.

WITNESSES AND EVIDENCE IN WITNESSES POSSESSION
67. Witness HUNTINGTON NATIONAL BANK maintains multiple branches within

this District including one known as “Public Square Branch”, 200 Public Square, Cleveland OH

 

 

 

Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page /4

 

 

 

 
10

11

12

13

14

15

16

17

18

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 15 of 35. PagelD #: 15

44114, within this District. °

68. Witness DAVID GORY resides at 2243 Chester Avenue, Apt. 4402, Cleveland,
OH 44114

69. Witness JP MORGAN CHASE BANK, maintains multiple branches within this
District, including at 8231 Columbia Rd., Olmsted Falls, OH 44138, all within this District. 7

70. Witness JOHNBULL EJOVI maintains a residence at 9397 Wheaton Court,
Olmsted Falls, OH, within this District.

71. Account # XXXXXXX9922 is maintained at HUNTINGTON and the account
holder is GORY.

72. Account # XXXXXX1725 is maintained at CHASE and the account holder is
EJOVL

73. As referred to in { 21 above, Applicant’s predecessors and partners sent the
following wire transfers, (i) January 3, 2018 transfer of $15,000.00 to Account #
XXXXXXX9922 at HUNTINGTON with account beneficiary as GORY and (ii) February 9,
2017 transfer of $35,000.00, February 10, 2017 transfer of $37,000.00 and March 2, 2017
transfer of $15,000.00 to Account # XXXXXX1725 at CHASE with account beneficiary as
EJOVL

74. This application seeks ONLY information that is relevant to the South African

 

6

https://(www.google.com/search?riz=I1CICHBF enUS&40US840&ero0nceXPIXELH] Ob9mIGgDA&q=
huntington+national+bank+cleveland+chio+44 1 14é&oq=huntington+nationalt+bank+clevelandt+tohiot441
L4&es l|=psy-ab.3..33129912.22312.24896..26517...0.0..0.152.687.214......0.... 1. ws-

WIZ. ceree O17 1 (0122130)3 312212913 07331160, pptyZVO4Bk

 

 

 

7 https://www.yellowpages.com/parma-heights-oh/jpmorgan-chase-bank-locations.

 

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbul!l Ejovi for use in a Foreign Tribunal and Proceeding - - Page /5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 16 of 35. PagelD #: 16

Police Services — SAPS Sinoville Case # 347/01/2019 and states as to each witness that:
a. HUNTINGTON and CHASE should have information related to the
transfers referred to above in { 21, that would show (i) what due diligence and Know

Your Client (K YC) information the bank received from its account holder to support the

transfers of monies; (ii) what invoices were presented to the bank by the account holder

showing the reason the monies were being transferred into its account; and (iii) where
monies, if any, were transferred onward out of the original accounts; and

b. EJOVI and GORY should have information related to the transfers
referred to above in § 21, including but not limited to (1) instructions and who gave them
about why EJOVI and GORY were to receive the wire transfers; and (ii) where and to
whom monies were to be transferred onward after they were received in the accounts at

HUNTINGTON and CHASE,

75. The evidence to be produced and the testimony that will be elicited is for use in
the Nigerian fraud investigations being conducted by South African Police Services — SAPS
Sinoville Case # 347/01/2019 — in which Applicant is a party. It may also be used in the FBI
Field Office in New Orleans and the RCMP’s investigation in which Applicant has an interest.

76. Application is not seeking to circumvent evidence gathering laws or procedures in
South Africa as the witness banks and witness account holders cannot be compelled by the South
African investigating authorities to produce the evidence sought. And, in that regard, the South
African authorities have confirmed that they welcome the evidence that Applicant is attempting
to gather in the US Courts and that evidence will be used in their investigation and future

prosecutions. See Exhibit 1 - March 1, 2019 Email from Capt. Chiloane.

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbulf Ejovi for use in a Foreign Tribunal and Proceeding - - Page /6

 

 

 
10

11

12

13

14

15

16

17

18

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 17 of 35. PagelD #: 17

77, This Application also does not seek to circumvent evidence gathering laws or
procedures in the United States or Canada both of which regularly accept evidence gathered
pursuant to 28 USC § 1782.

78. This application is the only way to obtain the evidence from the witness banks
and witness account holders needed to present to the South African authorities and investigators
who are attempting to shut down this internet fraud and scheme and to hold accountable those
persons / entities within their jurisdiction for their wrongful acts against innocent persons.

79. Granting of the relief sought presents no hardship or burden to the (i)
HUNTINGTON with GORY as the beneficiary or account holder related to the January 3, 2018
transfer of $15,000.00 to Account # XXXXXXXK9922 and (11) CHASE with EJOVI as the
beneficiary or account holder related to the February 9, 2017 transfer of $35,000.00, February
10, 2017 transfer of $37,000.00 and March 2, 2017 transfer of $15,000.00 to Account #
XXXXXX1725, because the evidence is in their possession in this district and to the extent any
of the evidence is electronically stored, it can / should easily be produced from (i)
HUNTINGTON with GORY as the beneficiary or account holder and Gi) CHASE with EJOVI
as the beneficiary or account holder, servers, computer stored files and databases in this district.

80. Granting this application is consistent with the principles of 28 U.S.C. § 1782 and

Fed R. Civ. P Rule 26. °

 

8 28 U.S.C. § 1782 provides that testimony shall be taken and documents / things produced in
accordance with the Federal Rules of Civil Procedure). Fed. R. Civ. P. 26(d) provides that a district court
may authorize early discovery for the parties’ and witnesses’ convenience and in the interests of justice.
See, e.g., 10 Group, Inc. vy. Does 1-65, 2010 WL 4055667, at *2 (N.D. Cal. 2010); Solarbridge Tech. vy.
John Doe, 2010 WL 3419189 (N.D. Cal. 2010) fapplicant should be given opportunity through discovery
to identify unknown persons/entities} (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980);
Semitool, Inc. v. Tokyo Electron America, Inc., 208 F.R.D. 273, 275-77 (N.D. Cal. 2002) and Columbia
Ins. Co. v. Seescandy.com, 185 F.R.D, 573, 578-80 (ND. Cal. 1999) (factors to be considered when

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page /7

 

 

 

 
10
11

12

13

14

15

16

17

18

19

20

al

22

23

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 18 of 35. PagelD #: 18

WITNESSES NOT PARTIES TO FOREIGN PROCEEDING / INVESTIGATION

81. Witnesses (1) HUNTINGTON and GORY and (ii) CHASE and EJOVI are not
parties, nor are they in privy, with any other party in South African Police Services - SAPS
Sinoville Case # 347/01/2019.

THE APPLICATION IS CONSISTENT WITH SUPREME COURT PRINCIPLES

82. The application is consistent with the principles and standards set forth in Jnfe/
Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004); Consorcio Ecuatoriano de
Telecommunicaciones S.A. v. JAS Forwarding (USA), Inc,, No. 11-12879, 2012 WL 2369166
(1th Cir. June 25, 2012); see Inre Clerici, 481 F.3d 1324, 1331] (Ith Cir. 2007); United
Kingdom v. United States, 238 F.3d 1312, 1319 (1 ith Cir. 2001); Kulzer v. Esschem. Inc., 390
Fed. Appx. 88, 91 (3d Cir. 2010); The Ninth Circuit has held that applications for subpoenas
pursuant to § 1782 may be filed ex parte because “[t]he witnesses can . . . raise objections and
exercise their due process rights by motions to quash the subpoenas.” Jn re Letfers Rogatory
from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976).

83. Further, as reflected by the language of § 1782, its purpose is to provide federal
court assistance in gathering evidence for use in a foreign tribunal. See Intel Corp. v. Advanced
Micro Devices, Inc., 542 U.S. 241, 247 (2004); and Schmitz v. Bernstein Liebhard & Lifshitz,

LLP, 376 F.3d 79, 84 (2d Cir. 2004) (§ 1782 has “twin aims,” 1.e., “providing efficient means of

 

 

establishing good cause to learn the identity of an unknown entity through early discovery).

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i}
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page /8

 
on~ a 1

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 19 of 35. PagelD #: 19

assistance to participants in international litigation in our federal courts and encouraging foreign
countries by example to provide similar means of assistance to our courts’) (internal quotation

marks omitted).

EVIDENCE SOUGHT IS SPECIFIC & RELEVANT TO SOUTH AFRICAN
POLICE SERVICES — SAPS SINOVILLE CASE # 347/01/2019

84. This Petition seeks only specific information, also explained above that is relevant
to the South African Police Services —- SAPS Sinoville Case # 347/01/2019 investigation and
future prosecutions and to show how the transfers referred to above in § 21, specifically (i) the
January 3, 2018 transfer of $15,000.00 to Account # XXXXXXX9922 at HUNTINGTON with
GORY as beneficiary or account holder and (ii) the February 9, 2017 transfer of $35,000.00,
February 10, 2017 transfer of $37,000.00 and March 2, 2017 transfer of $15,000.00 to Account #
XXXXXX1725 at CHASE with EJOVI as the beneficiary or account holder, were part of the
overall fraud that was run in part with the help of the South African domains through / from
which false and fake documents were sent to Applicant, his predecessors and partners and
specifically:

a. the evidence from HUNTINGTON and CHASE will show (1) what due diligence
and Know Your Client (K YC) information which had to be given to (i}} HUNTINGTON with
GORY as the beneficiary or account holder and (11) CHASE with EJOVI as the beneficiary or
account holder HUNTINGTON by the person / entity that was responsible for directing that
Applicant’s partners and predecessors make the transfers referred to above in 4 21; and

b. EJOVI and GORY should have information related their accounts at

HUNTINGTON and CHASE, respectively, to support the transfers referred to above in 4 21

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Iohnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page /9

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 20 of 35. PagelD #: 20

including but not limited to (i) instructions and who gave them about why the wire transfers were
sent; and (ii) where and to whom monies were to be transferred onward.

85, This evidence will assist in South African Police Services - SAPS Sinoville Case
# 347/01/2019 investigation and future prosecutions against the person who ran the fake domain
in South Africa from which documents and instructions were sent to Applicant, his predecessors
and partners, to ensure that the fraud was shut down and with which the South African Police
Services — SAPS Case # 347/01/2019 investigators and prosecutors can connect the transfers
referred to above in § 21 and which will show the persons and entities who organized, were
behind and who benefitted from fraudulent scheme against Applicant, his predecessors and
partners were brought to justice.

86. This application seeks ONLY information directly related to how it came to be
that the transfers referred to above in § 21, (1) were made to HUNTINGTON with GORY as the
beneficiary or account holder; (ii) were made to CHASE with EJOVI as the beneficiary or
account holder; (ii) how it came to be that the monies which Applicant, his predecessors and
partners were told were being sent to HUNTINGTON with GORY as the beneficiary or account
holder and CHASE with EJOVI as the beneficiary or account holder were to secure the
repatriation of the Inheritance Monies and Assets, instead came to be used for other purposes;
and (iii) where and to whom monies, if any, may have been out or were sent to persons / entities
who was part of or benefited from the fraud against Applicant his partners and predecessors.

87. | The requested information as limited to the transfers referred to above in § 21,
specifically (i) the transfer to HUNTINGTON with GORY as the beneficiary or account holder

and (ii) the transfers to CHASE with EJOVI as the beneficiary or account holder will help in the

 

Tn Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding ~ - Page 20

 

 

 

 
10
i1
12
13
14
15
16
17
18
19
20
21
22

23

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 21 of 35. PagelD #: 21

criminal investigation presently being conducted by the South African Police Services - SAPS
Sinoville Case # 347/01/2019. This information will also help the investigations being
conducted by the FBI Field Office in New Orleans and the RCMP in Canada.

88. The evidence to be produced and the testimony that will be elicited is for use in
the foreign investigation and future prosecutions related to this Nigerian fraud that are being
conducted by and part of the South African Police Services — SAPS Sinoville Case #
347/01/2019 in which Applicant is a party. °

PETITION IS MADE IN COMPLIANCE WITH 28 USC § 1782 REQUIREMENTS,
CIRCUIT PRECEDENT & SHOULD BE GRANTED

The Requirements of Section 1782 and Subpoenas Have Been Met

89. 28U.S.C. § 1782{a), which provides: The district court of the district in which a
person resides or is found may order him to give his testimony or statement or to produce a
document or other thing for use in a proceeding in a foreign or international tribunal, including
criminal investigations conducted before formal accusation. The order may be made pursuant
to a letter rogatory issued, or request made, by a foreign or international tribunal or upon the
application of any interested person and may direct that testimony or statement be given, or the
document or other thing be produced, before a person appointed by the court. By virtue of his
appointment, the person appointed has power to administer any necessary oath and take the
testimony or statement. The order may prescribe the practice and procedure, which may be in
whole or part the practice and procedure of the foreign country or the international tribunal, for

taking the testimony or statement or producing the document or other thing. To the extent that

 

° To the extent that the evidence has not already been provided to the FBI and the RCMP by Santa

Clara Sheriff's Det. Cogliandro for use in their investigations and future prosecutions, it will be provided
to them by Applicant.

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 2/

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 22 of 35. PagelD #: 22

the order does not prescribe otherwise, the testimony or statement shall be taken, and the
document or other thing produced, in accordance with the Federal Rules of Civil Procedure.

90. Since 1948, “Congress [has] substantially broadened the scope of assistance
federal courts could provide for foreign proceedings,” per § 1782. Intel, 542 US. at 247-48.

91. The use of ex parfe applications is widespread and, in many cases, unremarked
upon (and thus approved of sub silentio). See, e.g., In re Request from UK Pursuant to Treaty
Between Gov’t of U.S. & Gov’t of UK on Mut, Assistance in Criminal Matters in the Matter of
Dolours Price, 685 F.3d 1, 6 (1st Cir. 2012), cert. denied, 133 8. Ct. 1796 (2013); Brandi-Dohrn
v. IKB Deutsche Industriebank AG, 673 F.3d 76, 78 (2d Cir. 2012); In re Consorcio Ecuatoriano
de Telecommunicaciones S.A. v. JAS Forwarding (USA), Inc., 685 F.3d 987, 992 (11th Cir,
2012); im re Clerici, 481 F.3d 1324, 1329 (11th Cir. 2007).

92. “The history of § 1782 reveals Congress’ wish to strengthen the power of district
courts to respond to requests for international assistance.” Lo Ka Chun v. Lo To, 858 F.2d 1564,
1565 (Ith Cir. 1988).

93. Congress has granted the district courts broad discretion in granting judicial
assistance under § 1782. In re Application of Consorcio Ecuatoriano de Telecommunicaciones
S.A., 2012 WL 2369166, at *21 (11th Cir. 2012); Inre Clerici, 481 F.3d 1324, 1331 (11th Cir.
2007), United Kingdom v. United States, 238 F.3d 1312, 1319 (11th Cir. 2001).

94. The district court has authority to grant § 1782 application for judicial assistance
if the following statutory requirements are met: (1) request must be made “by a foreign or
international tribunal,” or by “any interested person”; (2) request must seek evidence, whether it

be the “testimony or statement” of a person or the production of “a document or other thing”; (3)

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (if) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - ~ Page 22

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 23 of 35. PagelD #: 23

evidence must be “for use in a proceeding in a foreign or international tribunal”; and (4)
person/entity from whom/which discovery is sought must reside and be found in the district of
the district court ruling on the application for assistance. 28 U.S.C. § 1782(a); in re Clerici, 481
F.3d at 1332, and Inre Chevron Corp., 2010 U.S. Dist. LEXIS 47034, at "15,

95. | Once the statutory requirements have been satisfied, the district court should
consider the following factors in deciding whether to exercise the discretion granted under §
1782: (1) whether “the person from whom discovery sought is a participant in the foreign
proceeding,” because “the need for § 1782(a) aid generally is not as apparent as it ordinarily is
when evidence is sought from a nonparticipant”; (2) “the nature of the foreign tribunal, the
character of the proceedings underway abroad, and the receptivity of the foreign government or
the court or agency abroad to U.S. federal court judicial assistance”; (3) “whether the § 1782(a)
request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of
a foreign country or the United States”; and (4) whether the request is otherwise “unduly
intrusive or burdensome.” /n re Clerici, 481 F.3d at 1334 (quoting Intel, 542 U.S. at 264-63).

96. The Supreme Court has held that § 1782 does not contain a “foreign-
discoverability requirement” — i.e., there is no requirement that the information sought be
discoverable under the law governing the foreign proceeding. Intel, 542 U.S. at 253. The Court
has further held that there is no requirement that a § 1782 applicant show “United States law
would allow discovery in domestic litigation analogous to the foreign proceeding.” Id. at 263.

97. Section 1782(a) further “directs judges to provide discovery assistance pursuant to
the Federal Rules of Civil Procedure,” Weber v. Finker, 554 F.3d 1379, 1383 (11 Cin 2009), 50

long as the order does not prescribe the practice and procedure of the foreign country or the

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C, § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 23

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 24 of 35. PagelD #: 24

international tribunal.

98. Section 1782 (a) can also be used to discover the identity of individuals behind
emails, domains and internet activity - which was how Applicant, his predecessors and partners
were instructed to make the transfers referred to above in § 21, specifically (i) the wire transfers
to HUNTINGTON with GORY as the beneficiary or account holder and (ii) the wire transfers to
CHASE with EJOVI as the beneficiary or account holder - so that information can be provided to
foreign courts and investigating authorities. See In re Application for Appointment of a
Commissioner re Request for Judicial Assistance for the Issuance of Subpoena Pursuant to 28
USC. § 1782, No. C 11-80136 RS (MEJ), 2011 WL 2747302 (N.D. Cal. July 13, 2011).

Applicant Has Met the § 1782(a) Statutory Requirements

99. The complaints pending and ongoing investigations by the South African Police
Services in SAPS Sinoville Case # 347/01/2019 is a foreign proceeding. See 28 U.S.C. § 1782(a)
and In re Letters of Request to Examine Witnesses, 59 F.R.D. 625, 629 (N.D. Cal. 1973)
(“crucial requirement is that the foreign body exercise adjudicative power and have an
adjudicative purpose’’).

100. Applicant is the complainant and a party to the foreign proceeding. See 28 U.S.C.
§ 1782(a) and Intel, 542 U.S. at 256 (stating that an interested person under § 1782 “plainly
reaches beyond the universe of persons designated ‘litigant,’” although there is “[n]o doubt [that]
litigants are included among and may be the most common example”).

101. Applicant seeks only limited evidence in the form of witness testimony and
production of documents relevant to the transfers referred to above in { 21, specifically (i) the

transfers to HUNTINGTON with GORY as the beneficiary or account holder and (ii) the

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ji) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 24

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 25 of 35. PagelD #: 25

transfers to CHASE with EJOVI as the beneficiary or account holder as described above.

102, As to HUNTINGTON and GORY, the discovery request is tailored to specific
transfers referred to above in § 21, specifically (i) the January 3, 2018 transfer of $15,000.00 to
Account # XXKXXXX9922 at HUNTINGTON with account beneficiary as GORY and (ii) the
February 9, 2017 transfer of $35,000.00, February 10, 2017 transfer of $37,000.00 and March 2,
2017 transfer of $15,000.00 to Account # XXXXXX1725 at CHASE with account beneficiary as
EJOVI.

103. As to CHASE and EJOVI, the discovery request is tailored to the transfers
referred to above in { 21, specifically (i) the January 3, 2018 transfer of $15,000.00 to Account #
XXXXXXKX9922 at HUNTINGTON with account beneficiary as GORY and (ii) the February 9,
2017 transfer of $35,000.00, February 10, 2017 transfer of $37,000.00 and March 2, 2017
transfer of $15,000.00 to Account # XXXXXX1725 at CHASE with account beneficiary as
EJOVL.

104. The discovery request is also tailored to the transfers referred to above in 421,
specifically (i) the January 3, 2018 transfer of $15,000.00 to Account # XXXXXXX9922 at
HUNTINGTON with account beneficiary as GORY and (ii) the February 9, 2017 transfer of
$35,000.00, February 10, 2017 transfer of $37,000.00 and March 2, 2017 transfer of $15,000.00
to Account # XXXXXX1725 at CHASE with account beneficiary as EJOVI, including but not
limited to (i) instructions and who gave the instructions that the monies were to be wired into the
above accounts and (ii) why it was that monies were being wired paid by a third party — to wit:
Applicant, his predecessors and partners.

105. The evidence to be produced and the testimony that will be elicited is for use in

 

 

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 25

 

 
10

11

12

13

14

15

16

17

18

19

20

21

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 26 of 35. PagelD #: 26

the South African foreign proceeding South African Police Services —- SAPS Sinoville Case #
347/01/2019 in which Applicant is a party.

106. The evidence to be produced will assist the South African Police Services - SAPS
Sinoville Case # 347/01/2019 investigators understand how the above transfers referred to in {
21 and the fake emails and fake domains and fake documents were part and parcel of the entire
fraud, so that the South African authorities could take the necessary actions to stop this ongoing
fraudulent scheme and prosecute the persons involved and who / which benefited from this
Nigerian Fraud and scheme.

107. The discovery and evidence sought is from (3) HUNTINGTON and its account
holder GORY and (ii) CHASE and its account holder EJOVI, each of which are located and can
be found in the district of the district court ruling on the application for assistance. See 28 U.S.C.
§ £782(a).

Discretionary Factors Favor Granting Applicant’s § 1782 Application
Witnesses are Outside Jurisdictional Reach of South African Authorities

108. HUNTINGTON and its account holder GORY, and CHASE and its account
holder EJOVI are not the subjects of the criminal investigations pending in South Africa Police
Services -- SAPS Sinoville Case # 347/01/2019."°

109. The Supreme Court held that since “nonparticipants in the foreign proceeding
may be outside the foreign tribunal’s jurisdictional reach ..., their evidence, available in the
United States, may be unobtainable absent § 1782(a) aid.” Intel, 342 US. at 264.

110. A foreign tribunal has jurisdiction over those appearing before it and can itself

 

'0 Applicant is also informed that HUNTINGTON and ZHEJIANG are also not the targets of the
FBI or the RCMP investigations.

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 27 of 35. PagelD #: 27

order them to produce evidence. In contrast, nonparticipants in the foreign proceeding may be
outside the foreign tribunal’s jurisdictional reach; hence, their evidence, available in the United
States, may be unobtainable absent § 1782(a) aid. Jd. at 264.

111. As such, the relevant evidence, documents and information in (i)
HUNTINGTON’ and its account holder GORY’s and (it) CHASE’s and its account holder
EJOVT possession, custody and control are not in the possession of the foreign tribunal and
would be accessible without judicial assistance in this jurisdiction. See Jn re Chevron Corp.,
2010 US. Dist. LEXIS 47034, at *20 (noting that Ecuadorian court and tribunal lacked
jurisdiction to compel the individual, who was located in the district and not a party to the
foreign proceedings, to produce the material sought) and /m re Microsoft Corp., 428 F. Supp. 2d
188, 194 (S.D.N.Y. 2006) (finding section 1782 assistance unnecessary and improper where the
discovery requested was already in the foreign tribunal's possession).

Nature and Receptivity of South African Authorities & ‘Tribunals

112. Section 1782 (a) specifically provides “The district court of the district in which a
person resides or is found may order him to give his testimony or statement or to produce a
document or other thing for use in a proceeding in a foreign or international tribunal, including
criminal investigations conducted before formal accusation... . “

113. § 1782 also authorizes and encourages judicial assistance even as to foreign
proceedings that have not yet commenced or advanced. See In re: Clerici at 1333 n. 12 (citing
Intel, 542 U.S. at 248-49).

114.  § 1782(a) contains no threshold requirement that evidence sought from a federal

district court would be discoverable under the law governing the foreign proceeding. See /ntel,

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i}
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 27

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 28 of 35. PagelD #: 28

543 U.S, at 247; see also In re Clerici, 481 F.3d at 1333 n.12.

115. Applicants need not meet a foreign discovery requirement prior to being entitled
to assistance under § 1782. See In re Application of Winning, 2010 WL 1796579 at *10, n.7.

116. However, to the extent the Court wishes to enquire about this, the March 1, 2019
email from South African Police Services Capt. Chiloane confirms that whatever evidence he is
able to secure from procedures in the United States will be welcomed in the investigation and
future prosecution of SAPS Sinoville Case # 347/01/2019. See Exhibit 1.

This Application is NOT a Fishing Expedition

117. Federal Courts must guard against the use of § 1782 Requests to investigate
whether litigation is possible before launching a claim as well as attempts to collect evidence for
the purpose of “developing” evidence for some future criminal or civil case. See In re Sargeant,
278 F. Supp. 3d 814 (SDNY 2917).

118. This Application is not a fishing expedition. It is not being used to investigate
whether a future claim can be made or to collect evidence for the purpose of developing / using it
for some future criminal or civil case. See in re: Sargeant, supra.

119. The evidence sought in this Application is for use in the South African Police
Services — SAPS Sinovilie Case # 347/01/2019 in which Applicant is the complaining witness
and which evidence will allow the South African investigators and prosecutors to have the
evidence to show the connection between that portion of the fraud run out of South Africa and (i)
the transfers referred to above in 21, specifically (i) the January 3, 2018 transfer of $15,000.00
to Account # XXXXXXX9922 at HUNTINGTON with account beneficiary as GORY and (ii)

the February 9, 2017 transfer of $35,000.00, February 10, 2017 transfer of $37,000.00 and

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 28

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 29 of 35. PagelD #: 29

March 2, 2017 transfer of $15,000.00 to Account # XXXXXX1725 at CHASE with account
beneficiary as EJOVI. The evidence may also be used in the ongoing investigation by the FBI
New Orleans Field office and the RCMP investigation in which Applicant has an interest.

120. The South African Police Services — SAPS Sinoville Case # 347/01/2019
investigation exists and are ongoing. The FBI and RCMP investigations exist and are ongoing.
And, the Santa Clara County Sheriff's Department investigation that made the connection
between the broader Nigerian fraud against Applicant, his predecessors and partners to the part
of the fraud that tricked Applicant, his predecessors and partners to transfer monies to (i)
HUNTINGTON with GORY as the beneficiary or account holder and (11) CHASE with EJOVI
as the beneficiary or account holder to pay for EJOVI’s shipment of and transportation costs to
Nigeria.

121. This § 1782 Application requests evidence that the law enforcement officials with
whom Applicant has been dealing have informed him the evidence as identified above must be in
the possession of (1) HUNTINGTON and its account holder GORY and (ii} CHASE and its
account holder EJOVI.

Applicant Is Not Attempting to Circumvent
South African Proof Gathering Restrictions and Policies

122. Applicant is not attempting to circumvent foreign proof-gathering mechanisms in
its efforts to secure this evidence but is attempting to gather evidence that is not otherwise
accessible to the foreign investigators and prosecutors and which (i) will help in the
investigation and future prosecution of South African Police Services — SAPS Sinoville Case #
347/01/2019; (i1) will help identify the roles that each person/entities (presently known and as yet

to be discovered) played in behind the Nigerian fraud that was perpetrated against Applicant, his

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (1)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 29

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 30 of 35. PagelD #: 30

predecessors and partners. Applicant does not have to prove receptivity to show they are not
attempting to circumvent foreign proof-gathering mechanisms. See, e.g., In re Chevron, 762 F.
Supp. 2d 242, 252 (D. Mass. 2010).

123. Applicants’ request for judicial assistance in order to obtain the evidence from (i)
HUNTINGTON and its account holder GORY and (ii) CHASE and its account holder EJOVI
will help in the existing investigations and future prosecutions in South African Police Services —
SAPS Sinoville Case # 347/01/2019 and will help the investigators and prosecutors show how
the Nigerian fraud against Applicant, his predecessors and partners was perpetrated, that the
monies wired by Applicant’s partners and predecessors was not used to secure the repatriation of
the alleged Inheritance Monies and Assets and the role played by each person/entity involved
with and benefitted from the fraud were inter-related and part of the entire fraud

124. Applicant, his predecessors and partners and Applicant is not attempting to
circumvent the foreign investigating authorities in South Africa’s discovery methods and
restrictions. See In re Application of Winning, 2010 WL 1796579 at */0.

Application Not Unduly Burdensome or Intrusive

125. The requests made by Applicant are narrowly tailored to documents, evidence and
information that are directly related to the transfers referred to above in | 21, specifically (i) the
January 3, 2018 transfer of $15,000.00 to Account # XXXXXXX9922 at HUNTINGTON with
account beneficiary as GORY and (ii) the February 9, 2017 transfer of $35,000.00, February 10,
2017 transfer of $37,000.00 and March 2, 2017 transfer of $15,000.00 to Account #
XXXXXX1725 at CHASE with account beneficiary as EJOVI and the documents, evidence and

information are / should be in the possession, custody and control of the G@) HUNTINGTON and

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (3)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 30

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 31 of 35. PagelD #: 31

GORY and (ii) CHASE and EJOVI. As such, the request is not overbroad nor burdensome. See
In re Consorcio Ecuatoriano, 2012 WL 2369166, at *20 n.7 and Intel, 542 U.S. at 265.

126. The evidence requested is “relevant to the foreign proceeding”, to wit: the
criminal investigation by South African Police Services —- SAPS Sinoville Case # 347/01/2019.
See Inre Dr. Braga, 789 F. Supp, 2d at 1304; compare In re Consorcio Ecuatoriano, 2012 WL
2369166 at *24 (holding that the discovery is plainly relevant to the foreign proceedings where
they formed the basis for the defenses in those proceedings), Kang v. Noro- Moseley Partners,
246 Fed. App’x. 662, 664 (11th Cir. 2007) (denial only due to “irrelevance of requested
discovery to the nature of the foreign proceedings”’).

127. HUNTINGTON and GORY and CHASE and EJOVI are not participants in or
subject to the jurisdiction of the South African investigating authorities, it is uncertain that the
evidence, documents and information they possess can be accessed without the granting of this
request, as such are “outside the foreign tribunal’s jurisdictional reach.” See Jntel, 542 U.S. at
244,

128. The documents in HUNTINGTON’s and GORY’s and CHASE’s and EJOVI’
possession, custody and control are relevant and have evidentiary value to the South African
Police Services —- SAPS Sinoville Case # 347/01/2017 and providing the requested evidence does
not subject HUNTINGTON or EJOVI to undue burden. See Fed. R. Civ. P. 43(c)(3) (iv), Int'l
Ass'n of Machinists and Aerospace Workers v. P&B Transp., 2007 WL 4145974, at *2 (M_D.
Fla, 2007); Fadalla v. Life Automative Products, Inc., 258 F.R.D. 501, 504 (M.D. Fla. 2007)
(citing Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004).

129. The discovery requests are limited to very specific activity in and through (i) the

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbuli Ejovi for use in a Foreign Tribunal and Proceeding - - Page 3/

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 32 of 35. PagelD #: 32

transfers to HUNTINGTON with GORY as its account holder and (ii) the three transfers to
CHASE with EJOVI as its account holder and as such they are sufficiently tailored so that they
are directly relate to the South African Police Services ~ SAPS Sinoville Case # 347/01/2019
investigation and future prosecutions and will assist in the future investigation and prosecutions
of persons / entities involved with and who/which benefitted from the Nigerian fraud against
Applicant, his predecessors and partners. See In re Consorcio Ecuatoriano, 2012 WL 2369166 at
*25 (holding that discovery was appropriately tailored as it “limit[ed] the request to
information” within a six year time period relating to one specific contract and the deposition of
a person most knowledgeable), with Advanced Micro Devices, Inc. v. Intel Corp., 2004 U.S. Dist.
LEXIS 21437 (on remand from the Supreme Court, the district court found the 1782 application
to be “unduly intrusive and burdensome [since there was]... no attempt to tailor its application
to the subject matter of the EC Complaint”).
Applicant’s Requests Satisfies Fed. R. Civ. P. Rules 26 & 45 Requirements
FRCP Rule 26

130. Discovery under § 1782 is guided by the applicable standards found in the Federal
Rules of Civil Procedure. See 28 U.S.C. § 1782 (providing that, “[t]o the extent that the order
does not prescribe otherwise, the testimony or statement shall be taken, and the document or
other thing produced, in accordance with the Federal Rules of Civil Procedure).

131. Acourt may authorize early discovery for the parties’ and witnesses’ convenience
and in the interests of justice. Fed. R. Civ. P. 26(d). Courts in this district generally consider
whether a plaintiff has shown “good cause” for the early discovery. See, e.g., 1O Group, Inc. v.

Does 1-65, 2010 WL 4055667, at *2 (N_D. Cal. 2010); Solarbridge Tech. v. John Doe, 2010 WL

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ti) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 33 of 35. PagelD #: 33

3419189 (N_D. Cal. 2010); Semitool, Inc. v. Tokyo Electron America, Inc., 208 FR D, 273, 275-
77 (N.D. Cal. 2002).

132. To the extent that some of the evidence to be provided by HUNTINGTON and
GORY and CHASE and EJOVI identifies a person/ entity whose involvement in the fraud
against Applicant, his predecessors and partners is not currently known, Applicant should be
given an opportunity through discovery to identify these unknown persons/entities, unless it is
clear that discovery would not uncover the identities, or no valid claim could be made against
them. See Solarbridge, 2010 WI. 3419189, at *I and Gillespie v. Civiletti, 629 F.2d 637 (9th Cir.
1980).

133, The evidence for which § 1782 Relief is sought by Applicant is in the possession,
custody and control of HUNTINGTON and GORY and CHASE and EJOVI is limited to
evidence, documents and information related to the transfers referred to above in § 21 that will
assist in the ongoing investigations and future prosecutions of the persons and entities behind the
internet fraud against Applicant, his predecessors and partners and will assist the foreign
investigating authorities show the interaction between the broader internet fraud being run in part
out of South Africa and the portion of the fraud that tricked Applicant, his predecessors and
partners to make the transfers referred to above in { 21, specifically (i) the January 3, 2018
transfer of $15,000.00 to Account # XXXXXXX9922 at HUNTINGTON with account
beneficiary as GORY and (ii) the February 9, 2017 transfer of $35,000.00, February 10, 2017
transfer of $37,000.00 and March 2, 2017 transfer of $15,000.00 to Account # XXXXXX1725 at
CHASE with account beneficiary as EJOVI, were NOT used to help secure the repatriation of

the Inheritance Monies and Assets as Applicant, his predecessors and partners were lead to

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii} Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 33

 

 
10

11

12

13

14

15

16

17

18

19

20

21

aa

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 34 of 35. PagelD #: 34

believe but were to pay for the shipment of goods to or the payment of other costs related to
Nigeria.). As such, the request does not violate the requirements of Fed. R. Civ. P. Rule 26.
FRCP Rule 45

134. Under FRCP Rule 45(a)(1)(C) a subpoena may command a nonparty served to
produce documents that are in its “possession, custody, or control.”

135. “Control is defined not only as possession, but as the legal right to obtain the
documents requested upon demand.” Searock v. Stripling, 736 F.2d 650, 653 (2d Cir.

1984). “Control” may also be found where an entity has “access to” and the “ability to obtain
the documents.” Bank of New York v. Meridien BIAO Bank Tanzania Lid., 171 F.R.D. 135, 144
(S.D.N.Y. 1997); see also, e.g., Inve Ski Train Fire of November 11, 2000 Kaprun Austria, 2006
WL 1328259, *5 (S.D.N.Y. 2006) (same); Addamax Corp. v. Open Software Found., Inc., 148
F.R.D. 462, 467 (D. Mass, 1993).

136. “Access” and “ability to obtain documents” is found where “documents ordinarily
flow freely between” persons or entities. Hunter Douglas, Inc. v. Comfortex Corp., No. CIV. A.
M8-85, 1999 WL 14007, at *3 (SDNY. Jan. 11, £999).

137. The evidence needed by Applicant is or should be in the possession, custody and
control of HUNTINGTON and GORY and CHASE and EJOVI. To the extent there are any
documents that may technically be in the control of another over whom / which HUNTINGTON
and GORY and CHASE and EJOVI have control, those documents are also within the
possession, custody and control of HUNTINGTON and GORY and CHASE and EJOVI. The
evidence in HUNTINGTON and GORY and CHASE and EJOVI’ possession, custody and

control is needed to assist in the ongoing criminal investigations and future prosecutions of and

 

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i)
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 34

 

 
10

11
12
13
14
15
16
17
18
19

 

Case: 1:19-mc-00077-DAP Doc #:1 Filed: 05/16/19 35 of 35. PagelD #: 35

to understand the roles played by each persons and entities who / which are part of and which
benefitted from the Nigerian fraud against Applicant, his predecessors and partners. See /a Re
Imanagement Servs., 2005 U.S. Dist. LEXIS 17025, *10 (E.D.N_Y. Aug. 16, 2005); and
Fleischmann v. McDonald's Corp., 466 F. Supp. 2d 1020, 1031 (N_D. Hl. 2006).
CONCLUSION

138. WHEREFORE, in view of the foregoing, Applicant prays (i) for an Order (in the
form attached) directing / permitting the issuance of subpoenas duces tecum (in the forms
attached) to HUNTINGTON and GORY and CHASE and EJOVI to appear and testify and
produce the limited categories of evidence, information, records and documents and (ii) for such
other and further relief as is just and appropriate and consistent with 28 U.S.C. § 1782.

Respectfully submitted,

Dated: May [¢ , 2019 wi Lord. eg

Edward D. F agan, Pro Se”

590 NE Wavecrest Way

Boca Raton, FL. 33432

Tel. (561) 757-5432

Email: faganinternational(@gmail.com
Applicant Pro Se

 

In Re: Application of Edward Fagan against pursuant to 28 U.S.C. § 1782 for Judicial Assistance in obtaining evidence from (i}
Huntington Bank and David Gory and (ii) Chase and Johnbull Ejovi for use in a Foreign Tribunal and Proceeding - - Page 35

 

 
